
	
		I
		112th CONGRESS
		1st Session
		H. R. 2615
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restore the second amendment rights of all
		  Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Second Amendment Protection Act of
			 2011.
		2.Repeal of 1993
			 law providing for a waiting period before the purchase of a handgun, and the
			 establishment of a national instant criminal background check system to be
			 contacted by firearms dealers before the transfer of any firearmPublic Law 103–159 is repealed, and any
			 provisions of law amended or repealed by such Act are restored or revived as if
			 such Act had not been enacted.
		3.Elimination of
			 sporting purposes distinction
			(a)Section 5845(f) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking which the Secretary
			 finds is generally recognized as particularly suitable for sporting
			 purposes; and
				(2)by striking
			 which the owner intends to use solely for sporting
			 purposes.
				(b)Section
			 921(a)(4)(B) of title 18, United States Code, is amended by striking
			 which the Attorney General finds is generally recognized as particularly
			 suitable for sporting purposes.
			(c)Section 921(a)(4)
			 of such title is amended in the second sentence by striking which the
			 owner intends to use solely for sporting, recreational or cultural
			 purposes.
			(d)Section
			 921(a)(17)(C) of such title is amended by striking a projectile which
			 the Attorney General finds is primarily intended to be used for sporting
			 purposes,.
			(e)Section 923(j) of
			 such title is amended by striking devoted to the collection, competitive
			 use, or other sporting use of firearms in the community.
			(f)Section 922(r) of
			 such title is amended by striking of this chapter as not being
			 particularly suitable for or readily adaptable to sporting
			 purposes.
			(g)Section 925(a)(3)
			 of such title is amended by striking determined by the Attorney General
			 to be generally recognized as particularly suitable for sporting purposes
			 and.
			(h)Section 925(a)(4)
			 of such title is amended by striking (A) determined by the Attorney
			 General to be generally recognized as particularly suitable for sporting
			 purposes, or determined by the Department of Defense to be a type of firearm
			 normally classified as a war souvenir, and (B).
			(i)Section 925(d)(3)
			 of such title is amended by striking and is generally recognized as
			 particularly suitable for or readily adaptable to sporting
			 purposes.
			(j)Section 925(e)(2)
			 of such title is amended by striking , provided that such handguns are
			 generally recognized as particularly suitable for or readily adaptable to
			 sporting purposes.
			(k)Section 922 of
			 such title is amended in each of subsections (a)(5), (a)(9), and (b)(3) by
			 striking lawful sporting purposes and inserting lawful
			 purposes.
			4.Repeal of the
			 Child Safety Lock Act of 2005
			(a)Amendments to
			 title 18, united states code
				(1)Section 922 of
			 title 18, United States Code, is amended by striking subsection (z).
				(2)Section 924 of
			 such title is amended—
					(A)in subsection
			 (a)(1), by striking (f), or (p) and inserting or
			 (f); and
					(B)by striking
			 subsection (p).
					(b)RepealerSection 5 of the Protection of Lawful
			 Commerce in Arms Act (18 U.S.C. 922 note; 119 Stat. 2099) is repealed.
			5.Effective
			 dateThe provisions of this
			 Act shall take effect immediately upon enactment.
		
